Title: To James Madison from Robert R. Livingston, 28 August 1804
From: Livingston, Robert R.
To: Madison, James



No 112
Sir
Paris 28 August 1804
I yesterday received your letter of 26th of June announcing the appointment of Genl Armstrong as my Successor, & covering a letter of leave to the First Consul. Notwithstanding my wish to go at an earlier period, I found it impossible in then [sic] State of our affairs, as I knew no person with whom I could leave the charge. I had hoped to have prevailed on Mr Graham, but he refused to accept it. As I had daily the hopes of bringing the business of the debts to a close, I thought I could not Justify leaving the creditors who were in expectation of being paid a longer time unsatisfied, & I hoped by my return from England to have been honoured by your final instructions. Before I can now pack up & remove my family to Nantz or Bordeaux, & find a Ship for their accommodation the Season will be too far advanced not to apprehend a long passage & an unpleasant weather upon our coast—this determines me together with the circumstances I shall mention to remain till my place is Supplied by the arrival of Genl Armstrong who must now be expected every day after which I shall make a tour into Italy & come out in the Spring. If during my stay in Europe I can be of any use to the President, to you or to the Governt I shall think myself honoured by your commands: I am Sorry I can make no use of the letter of leave, as it was not known to you, at the time that it was written that the Government has assumed a new form. Indeed I could use no letter unless accompanied with a Commission So that my Situation will be very awkward in going. I presume before the departure of Genl Armstrong the changes will be known as he will not otherwise be enabled to act even informally & as those Ministers who were before accredited now do. I have received no late letters from Spain, but I found matters have been carried very far there, & that Mr Pinkney has been, or Still is on the eve of departing: I have therefore thought it necessary to press the business in Several conferences I have had with the Minister within the few days that have passed Since his return, I have also Spoken very Seriously on the Subject to admiral Gravina the Spanish ambassador who tells me that instructions are gone to the United States on the Subject: But as I find that the French Ministers appeared to favour the Spanish construction of the Treaty & the Emperor was absent, I thought it best to assure them that the President would allow of no delay in the execution of the Treaty or of any other construction than the one we put upon it, & to do this in such form as [to] Shew that we had the means of doing ourselves justice.
I enclose the note I have Sent in to the Minister on the Subject. I strongly suspect that Gravina has not failed to use the means I suggested to you since one of the confidential persons of - - - - - has been twice with me to advise that we Should not press this to extremities, but leave time for negotiating &c. I told him that being Sure of our right, I presumed that the President would do as all other Statesmen did on Similar occasions he would keep his object in view & press towards it when circumstances best favoured its attainment, that he might himself judge, whether if, (as he intimated) France made common cause with Spain contrary to the express letter of her Treaty, he would think it more prudent to wait till peace, or to avail himself of the advantages that war afforded; that I did not mean to Say that no accommodation for the mutual advantage of both countries would not be attended to; that on the contrary I believed that Some arrangements might be made by purchase, or by exchanges on the Western boundary of Louisiana against East Florida, which would be very advantageous to Spain, but that I had no instruction to interfere in this business which was entrusted to other hands—except So far as to demand from France the execution of the Treaty She had entered into with us for which we had paid a faithful consideration—That he must easily See that we never could consent after having purchased as we believed the whole of the Mississipi, that Spain Should retain a considerable territory on one of its banks & thus be enabled to elude all our revenue laws.
The Minister goes to day to Aix-la-chapelle to meet the Emperor & will be absent Some time: So that till the return of the Court here, I do not expect that any thing will be done. I shall press this business as much as possible with Mr Hauterive who has considerable weight in American affairs.
I have the honor to transmit you also my notes relative to the treatment our vessels receive in the Islands, the other object upon which I have been favoured by your instructions—the Minister of the Marine has been absent almost ever Since I received the President’s orders on this Subject, or I think I should have been able before this to have brought the business to a Satisfactory close. Mr Talleyrand has promised to press it when he Sees the Emperor. The moment has been So critical that it is difficult to draw the attention of the Emperor to these lesser objects. I wrote you of the demand of Russia & the probability of a war if, (as I knew they would be not) his demands were not complyed with & the delay of Austria in Sending new credentials as well as in renewing the note at the Diet, looked extremely like a disposition on her part to take a part in the new coalition that England was endeavouring to form: I believe however that the thing will pass over. The Russian chargé d’affaires is Still here, he has received no answer. This Court deeming it prudent to give the Emperor of Russia time to cool. You will find by the papers enclosed that the Emperor of Germany has declared himself hereditary Emperor of Austria &c that he quotes in Support of this measure, not only the Example of Russia, but of France: This together with his having Sent the new letter of ⟨credit⟩ makes it probable that he means to remain at peace. It is understood that the Plan of making a king of Lombardy is Sacrificed to this object. I think therefore that upon the whole England will Still have to contend Single handed unless She can bring Sweeden to take a part, whose king has Shewn great inveteracy to France, & been treated very Severely in return. He is Still riding post thro’ Germany & neglecting his own kingdom.
I have yet received no answer to my note on the Subject of the debt: this has arisen from two causes. 1st the absence of the Emperor & Ministers, next their wish to know how far the 20,000,000 will comprize the whole of them, as they are very fearful of being charged beyond that. There is no doubt from the Strict manner in which they examine the accounts that if the debts are confined to the words of the Convention, to wit: to all that had been presented prior to its date, that it will not amount to 16 millions, & I very much believe, that even including So much of what has Since been presented which can be proved that it will not exceed the 20,000,000. As the Bureaux are going on very rapidly, I hope that I Shall know before it is necessary to draw any bills. If Genl Armstrong Sailed by the first of this month, I hope as the winds have been very favourable to have the pleasure of seeing him in a few days, when I Shall Surrender the business into his hands & give him all the aid in my power on his entering upon it. I have the honor to be Sir With the most respectful attachment Your most Obt hum: Servt
Robt R Livingston
